United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3227
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
David Teague,                          *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 5, 2009
                                Filed: February 17, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       David Teague pleaded guilty to being a felon in possession of a firearm. The
district court1 sentenced him as an armed career criminal (ACC) under 18 U.S.C.
§ 924(e) and U.S.S.G. § 4B1.4 based on several prior violent-felony convictions,
including two burglary convictions and one robbery conviction. According to the
unobjected-to facts contained in the presentence report (PSR), both of Teague’s
burglary convictions involved the unlawful entry into a commercial building with
intent to commit larceny. On appeal, his counsel has moved to withdraw and filed a

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
brief under Anders v. California, 386 U.S. 738 (1967), arguing the district court erred
in holding that some of Teague’s prior felony convictions were violent felonies for
ACC purposes.

       After careful de novo review, see United States v. Livingston, 442 F.3d 1082,
1083 (8th Cir. 2006), we conclude the district court did not err in sentencing Teague
as an ACC based on his two prior burglary convictions and his prior robbery
conviction. See Taylor v. United States, 495 U.S. 575, 599 (1990) (person has been
convicted of burglary for purposes of § 924(e) enhancement if convicted of any crime
having basic elements of unlawful entry into a building with intent to commit crime);
United States v. Bell, 445 F.3d 1086, 1090-91 (8th Cir. 2006) (based on unobjected-to
facts in PSR, district court correctly held that appellant’s prior commercial-burglary
conviction was for crime of violence under Guidelines); United States v. Johnson, 411
F.3d 928, 931-32 (8th Cir. 2005) (robbery is crime of violence under Guidelines); see
also United States v. Williams, 537 F.3d 969, 971 (8th Cir. 2008) (this court has never
recognized difference between “crime of violence” and “violent felony”). Therefore,
we need not address the treatment of Teague’s other convictions.

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm. We also grant
defense counsel’s motion to withdraw.
                      ______________________________




                                          -2-